Title: From John Adams to Joseph Adams, 29 May 1823
From: Adams, John
To: Adams, Joseph



My dear Sir
Quincy May 29th 1823

I have received your kind letter of the 28th and the terse and nervous pamphlet inclosed My friend Mr Shaw of the Atheneum brought up that Pamphlet and read it to me a fortnight or three weeks ago I thank you for the present and feel a pride that a man of our name should have written it you I presume you are a sprig from the old Mount Wollaston stem and should be glad to know from which branch.
The author of that pamphlet cannot be long unknown or remain long in obscurity the public will soon hear more of him. I wish him and you and yours all happiness and am / Your friend & Cousin
John Adams.